DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed April 23, 2021.
In view of the Amendments to the Claims filed April 23, 2021, the rejections of claims 1-8 and 12-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 23, 2020 have been withdrawn.
In view of the Amendments to the Claims filed April 23, 2021, the rejections of claims 1-8 and 12-20 under 35 U.S.C. 103 previously presented in the Office Action sent December 23, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-8 and 12-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Booth et al. (U.S. Pub. No. 2011/0197955 A1), and Nasuno et al. (U.S. Pub. No. 2011/0146750 A1).
With regard to claims 1, 2, and 14, Kaltenbrunner et al. discloses a flexible transparent contact film for production of a flexible organic photovoltaic (OPV) device, the flexible transparent contact film comprising:
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”);
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer, in which PET is a polymer); 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate); and
a first transparent conductor layer (such as the PEDOT:PSS layer functioning as a transparent electrode described at right column, page 6).

Kaltenbrunner et al. does not disclose the details of a flexible organic photovoltaic (OPV) device utilizing the cited flexible transparent contact film.
However, Vardeny et al. discloses a flexible organic photovoltaic (OPV) device and discloses 
a flexible support substrate and a first transparent conducting layer acting as an electrode (see 108 and 106, FIG. 1),
a charge-collection layer coated on top of the first transparent conducting layer (such as charge-collection layer 111, FIG. 1 and see [0058] exemplifying “PEDOT:PSS”), 
a bulk heterojunction photoactive layer coated on top of the first charge-collection layer (such as bulk heterojunction layer 102, FIG. 1 & see [0037] "bulk heterojunction"), 
a second charge-collection layer, of opposite polarity as the first charge-collection layer and formed of a different material than the first charge-collection layer, coated on top of the bulk heterojunction (such as electron transport layer 107, FIG. 1 which is opposite to the cited first hole transport layer 111; see [0063] exemplifying different materials such as “calcium, lithium fluoride, carbon nanotubes, n-type ZnS, Alq3 and other such small molecules, or other low work function materials”), 
a ductile top metal electrode deposited on top of the second charge-collection layer (such as metal top electrode 109, FIG. 1 disclosed in [0058] as "conductive metal layer 109");
a second transparent conductor layer coated on top of the second charge-collection layer (such as cathode 104, FIG. 1; see [0057] teaching cathode electrode may be a transparent conductive material; it would have been obvious to a person having ordinary skill in the art to have selected a transparent conductive material for cited cathode because Vardeny et al. explicitly suggests the material and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the OPV device of Vardeny et al. to include using the flexible transparent film functioning as an electrode as disclosed by Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case a transparent electrode for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07). 
The only other difference between the invention, as claimed, and the flexible OPV of modified Kaltenbrunner et al. is the addition of a pressure-sensitive adhesive coated on top of the second transparent conductor layer on an opposite side of the flexible transparent contact film from the support substrate and capable of adhering the transparent conductor layer to a curved surface of a semitransparent object after the support substrate is removed from the opposite side of the flexible transparent contact film.
However, Booth et al. discloses a transfer film for a photovoltaic type optoelectronic device (see FIG. 1) and discloses the transfer film comprising
a flexible transparent substrate (18, FIG. 2 & see [0023]), 
a multilayer organic photovoltaic optoelectronic device (12 with bus bar layers 13a-b, FIG. 2 & see [0021]) like that of KALTENBRUNNER et al., and 
a pressure-sensitive adhesive on an opposite side of the multilayer organic photovoltaic optoelectronic device from the flexible transparent substrate and (such as pressure-sensitive adhesive 22, FIG. 2).

Booth et al. discloses the adhesive operates as an encapsulant, structural protective backing, sealant, and as a mounting adhesive (see [0024] and FIG. 2 depicting photovoltaic device mounted to surface 30 via adhesive 22).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Booth et al., which would be on top of the cited second transparent conductor layer and on an opposite side of the cited flexibly transparent contact film from the cited support substrate,  because it would allow for encapsulating the conformal organic photovoltaic device, provide a structural protective backing, operate as a sealant, and provide a mounting adhesive for mounting the conformal organic photovoltaic device. 
Booth et al. teaches the cited pressure-sensitive adhesive can be a variety of materials such as EVA (see [0026]) but does not specifically teach the claimed “transparent” pressure-sensitive adhesive.
However, Nasuno et al. teaches a photovoltaic device (see TITLE) and teaches adhering a solar battery to a surface of a substrate by using an adhesive (see [0087]). Nasuno et al. teaches the adhesive may be a transparent EVA sheet (see [0116]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent EVA adhesive material of Nasuno et al., for the cited pressure-sensitive adhesive of Booth et al., as applied to the device of Kaltenbrunner et al. above, because the selection of a known material based on its suitability for its intended use, in the instant case an adhesive for adhering a solar cell to a surface of a substrate, supports a prima facie obviousness determination (see MPEP 2144.07). The cited transparent pressure-sensitive adhesive coating is cited to be structurally capable of adhering the transparent conductor layer to a curved surface of a semitransparent object after the support substrate is removed from the opposite side of the flexible transparent contact film due to its material adhesion and flexibility properties.
Claims 3, 7, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Booth et al. (U.S. Pub. No. 2011/0197955 A1), and Nasuno et al. (U.S. Pub. No. 2011/0146750 A1), as applied to claims 1, 2, and 14 above, and in further view of Zhao et al. (U.S. Pub. No. 2014/0000681 A1).
With regard to claims 3 and 15, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Booth et al., and Nasuno et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Kaltenbrunner et al. exemplifies rigid glass as the supporting substrate material (recall “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”) but does not teach a flexible material compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the flexible transparent contact film of Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would allow for roll-to-roll manufacturing.
With regard to claims 7 and 17, dependent claim 3 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Booth et al., and Nasuno et al. under 35 U.S.C. 102(a)(1) as discussed above. Kaltenbrunner et al. discloses a method of manufacture of the flexible transparent contact film comprising: 
coating the support substrate with the transfer release layer (recall the rigid glass support substrate, as modified by Zhao et al. with substituted flexible polymer material, disclosed in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release layer),
laminating the support substrate and the transfer release layer with the flexible transparent substrate (recall cited flexible transparent PET substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited rigid glass support substrate, as modified by Zhao et al. with substituted flexible polymer material, and the cited PDMS transfer release layer); and 
coating the flexible transparent substrate with the first transparent conductor layer (recall cited first transparent PEDOT:PSS conductor layer at right column, page 6 of Kaltenbrunner et al. coated on the cited flexible transparent PET substrate).

Kaltenbrunner et al. does not disclose the method can be done all in a roll-to-roll manner to allow low-cost, high-throughput manufacturing.
However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it would have provided for a conventional and predictable means of manufacturing the flexible photovoltaic device; especially since one of ordinary skill in the art have reasonable expectation of success in manufacturing flexible polymer based photovoltaic devices with roll-to-roll manufacturing techniques. The method of modified Kaltenbrunner et al. is cited to allow low-cost, high-throughput manufacturing because it is inherently lower cost than a higher cost process and is a higher throughput process than a lower throughout process.
With regard to claim 20, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Booth et al., and Nasuno et al. under 35 U.S.C. 102(a)(1) as discussed above. Kaltenbrunner et al. discloses wherein the first transparent conductor layer is a flexible transparent conductor layer (recall the cited PEDOT:PSS layer functioning as a transparent electrode described at right column, page 6 which is depicted in Fig. 1 as flexible).
Kaltenbrunner et al. exemplifies rigid glass as the supporting substrate material (recall “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”) but does not teach a flexible material.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the flexible transparent contact film of Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would allow for roll-to-roll manufacturing. The cited transparent pressure-sensitive adhesive coating and the cited transfer release layer, transparent conductor layer, and pressure-sensitive adhesive coating are cited to be structurally capable of enabling adhesion of the cited film to a curved surface of a semitransparent object due to its material adhesion and flexibility properties.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Booth et al. (U.S. Pub. No. 2011/0197955 A1), and Nasuno et al. (U.S. Pub. No. 2011/0146750 A1), as applied to claims 1, 2, and 14 above, and in further view of Conner et al. (U.S. Pub. No. 2013/0098436 A1).
With regard to claim 4, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Booth et al., and Nasuno et al. under 35 U.S.C. 102(a)(1) as discussed above.
Kaltenbrunner et al. teaches PEDOT:PSS as the transparent conductor layer, functioning as a transparent electrode (recall right column, page 6), but does not  specifically disclose the claimed blend of PEDOT:PSS and silver nanowires.
However, Conner et al. discloses a thin film solar cell and discloses common transparent electrode materials are Ag nanowires and PEDOT:PSS (see [0051]) reading on the claimed “blend of PEDOT:PSS and silver nanowires” as it is a mixture of PEDOT:PSS and silver nanowires.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent electrode material of Conner et al. for the transparent electrode in the thin film of Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case a transparent electrode material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Booth et al. (U.S. Pub. No. 2011/0197955 A1), and Nasuno et al. (U.S. Pub. No. 2011/0146750 A1), as applied to claims 1, 2, and 14 above, and in further view of Bol et al. (U.S. Pub. No. 2013/0130037 A1).
With regard to claim 4, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Booth et al., and Nasuno et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Kaltenbrunner et al. exemplifies PEDOT:PSS as the transparent contact layer/material, functioning as a transparent electrode (recall right column, page 6), but does not  specifically disclose the claimed blend of small graphene flakes and silver nanowires.
However, Bol et al. discloses transparent electrodes, even for photovoltaic devices (see [0003]), and discloses the transparent electrode may be formed of a blend of silver nanowires/nanotubes (see [0031]) and graphene flakes (see [0038]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent electrode material of Bol et al., which includes a blend of graphene flakes and silver nanowires, for the transparent electrode in the thin film of Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case a transparent electrode material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 6, 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Booth et al. (U.S. Pub. No. 2011/0197955 A1), and Nasuno et al. (U.S. Pub. No. 2011/0146750 A1), as applied to claims 1, 2, and 14 above, and in further view of Van Duren et al. (U.S. Pub. No. 2014/0170806 A1).
With regard to claim 6 and 16, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Booth et al., and Nasuno et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Kaltenbrunner et al. exemplifies PEDOT:PSS as the transparent contact layer/material, functioning as a transparent electrode (recall right column, page 6), but does not  specifically disclose the claimed amorphous transparent conductive oxide.
However, Van Duren et al. discloses a thin film solar cell and discloses common transparent electrode materials are amorphous TCO’s (see [0057] disclosing for example indium zinc oxide).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent electrode material of Van Duren et al., which includes amorphous indium doped zinc oxide, for the transparent electrode in the thin film of Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case a transparent electrode material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claims 12 and 19, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Booth et al., and Nasuno et al. under 35 U.S.C. 102(a)(1) as discussed above.
Kaltenbrunner et al., as modified above, does not teach the material of the first transparent conductor layer and the second conducting layer. 
However, Van Duren et al. discloses a thin film solar cell and discloses common electrode materials are amorphous TCO’s such as indium zinc oxide (see [0057]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent electrode material of Van Duren et al., which includes amorphous indium doped zinc oxide, for the cited transparent first conductor layer and the cited second conductor layer as the top and bottom electrodes in the thin film of modified Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case electrode materials for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Booth et al. (U.S. Pub. No. 2011/0197955 A1), Nasuno et al. (U.S. Pub. No. 2011/0146750 A1), and Van Duren et al. (U.S. Pub. No. 2014/0170806 A1), as applied to claims 6, 12, 16 and 19 above, and in further view of Zhao et al. (U.S. Pub. No. 2014/0000681 A1).
With regard to claims 8 and 18, dependent claim 6 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Booth et al., Nasuno et al., and Van Duren et al. under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. discloses a method of manufacture of the flexible transparent contact film comprising: 
coating the support substrate with the transfer release layer (recall the rigid glass support substrate disclosed in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release layer),
laminating the support substrate and the transfer release layer with the flexible transparent substrate (recall cited flexible transparent PET substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited rigid glass support substrate and the cited PDMS transfer release layer); and 
coating the flexible transparent substrate with the transparent conductor layer which comprises the amorphous transparent conductive oxide (recall cited transparent PEDOT:PSS conductor layer at right column, page 6 of Kaltenbrunner et al. coated on the cited flexible transparent PET substrate, as modified above to include the amorphous transparent conductive oxide of Van Duren et al.).

Kaltenbrunner et al. does not disclose wherein the support substrate is a flexible foil and the method can be done all in a roll-to-roll manner to allow low-cost, high-throughput manufacturing.
However, Zhao et al. discloses cells with flexible polymer substrates (reading on the claimed flexible foil) even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include using a flexible polymer substrate and to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it would have provided for a conventional and predictable means of manufacturing the flexible photovoltaic device; especially since one of ordinary skill in the art have reasonable expectation of success in manufacturing flexible polymer based photovoltaic devices with roll-to-roll manufacturing techniques. The method of modified Kaltenbrunner et al. is cited to allow low-cost, high-throughput manufacturing because it is inherently lower cost than a higher cost process and is a higher throughput process than a lower throughout process.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Vardeny et al. (U.S. Pub. No. 2013/0199601 A1), Booth et al. (U.S. Pub. No. 2011/0197955 A1), and Nasuno et al. (U.S. Pub. No. 2011/0146750 A1) as applied to claims above, and in further view of Van Duren et al. (U.S. Pub. No. 2014/0170806 A1) and Conner et al. (U.S. Pub. No. 2013/0098436 A1).
With regard to claim 13, independent claim 1 is obvious over Kaltenbrunner et al. in view of Vardeny et al., Booth et al., and Nasuno et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a flexible OPV device comprising a top and bottom transparent electrode of amorphous Indium doped Zinc Oxide (reading in the claimed amorphous transparent conductive oxide). 
Modified Kaltenbrunner et al. does not teach the material of the transparent first conductor layer and the second conducting layer. 
However, Van Duren et al. discloses a thin film solar cell and discloses common electrode materials are amorphous TCO’s such as indium zinc oxide (see [0057]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent electrode material of Van Duren et al., which includes amorphous indium doped zinc oxide, for one of the cited first transparent conductor layer and the cited second conductor layer as the top or bottom electrodes in the thin film of modified Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case electrode materials for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Modified Kaltenbrunner et al. does not disclose a flexible OPV device wherein one of the first and second transparent conductors, the top and bottom electrodes, is not the amorphous indium doped zinc oxide by a blend of PEDOT:PSS and silver nanowires. 
However, Conner et al. discloses a thin film solar cell and discloses common top and bottom electrode designs include one of the electrodes as Ag nanowires and PEDOT:PSS (see [0051]), reading on the claimed “blend of PEDOT:PSS and silver nanowires” it is a mixture of PEDOT:PSS and silver nanowires, and the other electrode of a different material (see [0051]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the transparent electrode material of Conner et al. for the first transparent electrode in the thin film of Kaltenbrunner et al. because the selection of a known material based on its suitability for its intended use, in the instant case a transparent electrode material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.
Applicant argues the rejection does not demonstrate Nasuno teaches a pressure-sensitive adhesive. However, the rejections of the claims do not cite or rely on Nasuno to teach a pressure-sensitive adhesive.
Applicant argues that the rejection does not set forth why a person having ordinary skill would reference Nasuno’s EVA sheet for use with a flexible transparent contact film as recited in the claims. However, this argument is not persuasive. 
“It would have been obvious to a person having ordinary skill in the art to have selected the transparent EVA adhesive material of Nasuno et al., for the cited pressure-sensitive adhesive of Booth et al., as applied to the device of Kaltenbrunner et al. above, because the selection of a known material based on its suitability for its intended use, in the instant case an adhesive for adhering a solar cell to a surface of a substrate, supports a prima facie obviousness determination (see MPEP 2144.07).”
Applicant argues in the response that since Booth et al. teaches adhesive layer can comprise various substances, even if one substance is transparent or semitransparent it does not mean the adhesive layer is transparent or semitransparent because the adhesive layer may be made of other substances, included substances not on the list. However, this argument is not persuasive.
While Booth et al. teaches the adhesive layer may include various substances, Booth et al. also teaches the adhesive layer can be EVA (see [0026] “The adhesive layer 22 may be comprised of various substances, such as…EVA…and/or vinyl chloride.”).
The rejections of the claims points out a selection of EVA, which would provide for a transparent/semitransparent adhesive layer. The rejections of the claims do not cite and do not rely on Booth et al. using a plurality of substances.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        June 5, 2021